Exhibit 10.41

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (the “Agreement”) is
made and entered into as of this 5th day of March, 2018 by and among ViewRay,
Inc., a Delaware corporation (the “Company”), and Strong Influence Limited, a
British Virgin Islands corporation (the “Holder”).

RECITALS

WHEREAS, the parties hereto entered into a Registration Rights Agreement dated
as of February 25, 2018 (the “Original Agreement”);

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety as set forth herein;NOW, THEREFORE, IN CONSIDERATION of the
mutual covenants contained in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and the Holder hereby agree to amend and restate the Original Agreement
in its entirety as set forth herein:

 

The parties hereby agree as follows:

 

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Amended and Restated Securities Purchase Agreement, dated March
5, 2018, between the Company and the Holder (the “Purchase Agreement”) shall
have the meanings given such terms in the Purchase Agreement.  As used in this
Agreement, the following terms shall have the respective meanings set forth in
this Section 1:

“Advice” shall have the meaning set forth in Section 7(j).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  

“Beneficially Owns” (including the terms “Beneficial Ownership,” “Beneficially
Owned” or “Beneficially Owning”) shall mean beneficial ownership within the
meaning of Rule 13d-3 under the Exchange Act.

“Change of Control” shall mean a sale, conveyance or other disposition of all or
substantially all of the property or business of the Company (other than to a
wholly-owned subsidiary of the Company), or a merger or consolidation with or
into any other corporation or other business transaction or series of
transactions as a result of which stockholders of the Company immediately prior
to the transaction would hold less than a majority of the voting interests of
the Company (or successor or parent company thereof) after the transaction;
provided, that a Change of Control shall not include any transaction or series
of related transactions principally for bona fide equity financing purposes.

 



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 150th calendar day following the
Closing Date, (b) with respect to any additional Registration Statements which
may be required pursuant to Section 2, the 120th calendar day following the date
on which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section (or the
150th calendar day following such date in the event such additional Registration
Statement is reviewed by the Commission). If the Effectiveness Date falls on a
Saturday, Sunday or other date that the Commission is closed for business, the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
60th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 60th calendar day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holder of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

-2-



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) shares of Common Stock issued upon conversion of the Series A
Convertible Preferred Stock, (iii) the Warrant Shares issued upon exercise of
the Warrant and (iv) any other shares of Common Stock issued as or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares or the Warrant Shares; provided, however, that any
such Registrable Securities shall cease to be Registrable Securities (and the
Company shall not be required to maintain the effectiveness of any, or file
another, Registration Statement hereunder with respect thereto) for so long as
(a) a Registration Statement with respect to the sale of such Registrable
Securities is declared effective by the Commission under the Securities Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement, (b) such Registrable Securities have
been previously sold in accordance with Rule 144, or (c) such securities are
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Company’s transfer agent and the affected Holder, as reasonably determined by
the Company, upon the advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

-3-



--------------------------------------------------------------------------------

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Voting Shares” shall mean shares of Company voting securities, whether now
owned or hereafter acquired.

 

2.

Registration.

a)On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another form appropriate for such purpose) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit A.  The Company shall use its
commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, use its commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the date that is three (3) years after the Closing Date and (ii) the date on
which all securities covered by this Agreement have ceased to be Registrable
Securities (the “Effectiveness Period”).  

b)Notwithstanding the foregoing, the Company shall be entitled to suspend the
effectiveness of the Registration Statement at any time prior to the expiration
of the Effectiveness Period for up to an aggregate of 30 consecutive Trading
Days or an aggregate of 50 Trading Days (which need not be consecutive) in any
given 360-day period if the Company furnishes to the Holder a certificate signed
by the Chief Executive Officer or equivalent senior executive officer of the
Company advising the Holder of the occurrence of any event of the kind described
in Section 3(c)(ii)-(v) (a “Shelf Suspension”).  The Shelf Suspension shall not
contain any material, non-public information of the Company.  It is agreed and
understood that the Company shall, from time to time, be obligated to file one
or more additional Registration Statements to cover any Registrable Securities
which are not registered for resale pursuant to a pre-existing Registration
Statement.

-4-



--------------------------------------------------------------------------------

c)Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by the Holder in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holder in whole or in part.  In such event the
Company shall give the Holder prompt notice of the number of such Reduction
Securities excluded and the Company will not be liable for any damages under
this Agreement in connection with the exclusion of such Reduction
Securities.  The Company shall use its commercially reasonable efforts at the
first opportunity that is permitted by the Commission to register for resale the
Reduction Securities.  Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another form appropriate for such purpose) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit A.  The Company shall use its
commercially reasonable efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period, subject to
Section 7(j) hereof. Notwithstanding the foregoing, the Company shall be
entitled to a Shelf Suspension for such Registration Statement.

d)If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holder are unable to sell Registrable Securities under Rule 144 (or
any successor rule thereto), (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and, for purposes of clauses (i),
(ii), (iii) or (iv), that date on which such Event occurs being referred to as
an “Event Date”), then in addition to any other rights the Holder may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the earlier of (1) the applicable Event is cured or
(2) the Registrable Securities are eligible for resale pursuant to Rule 144
without manner of sale or volume restrictions or the current public information
requirement, the Company shall pay to the Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one
percent (1%) of the aggregate purchase price paid by the Holder pursuant to the
Purchase Agreement for any unregistered Registrable Securities then held by the
Holder.  The parties agree that (1) notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (except
in respect of an Event described in Section 2(d)(iv) herein), (it being
understood that this sentence shall not relieve the Company of any Liquidated
Damages accruing prior to the Effectiveness Deadline) and in no event shall, the
aggregate amount of Liquidated Damages

-5-



--------------------------------------------------------------------------------

payable to a Holder exceed, in the aggregate, five percent (5%) of the aggregate
purchase price paid by the Holder pursuant to the Purchase Agreement) and (2) in
no event shall the Company be liable in any thirty (30) day period for
Liquidated Damages under this Agreement in excess of one percent (1%) of the
aggregate purchase price paid by the Holder pursuant to the Purchase
Agreement.   The Liquidated Damages pursuant to the terms hereof shall apply on
a daily pro-rata basis for any portion of a month prior to the cure of an Event,
except in the case of the first Event Date.  The Company shall not be liable for
Liquidated Damages under this Agreement as to any Registrable Securities which
are not permitted by the Commission to be included in a Registration
Statement.  In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted to be
included in such Registration Statement. The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which the Effectiveness Deadline
would be extended with respect to Registrable Securities held by such
Purchaser).

 

3.

Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

a)Not less than five (5) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holder copies of all such documents proposed to be
filed (other than those incorporated by reference).  Notwithstanding the
foregoing, the Company shall not be required to furnish to the Holder any
prospectus supplement being prepared and filed solely to name new or additional
selling security holders unless such Holders are named in such prospectus
supplement.  In addition, in the event that any Registration Statement is on a
form which does not permit applicable incorporation by reference, the Company
shall not be required to furnish to the Holder any prospectus supplement
containing information included in a report or proxy statement filed under the
Exchange Act that would be incorporated by reference in such Registration
Statement if such Registration Statement were on another form which permits
incorporation by reference.  The Company shall duly consider any comments made
by the Holder and received by the Company not later than two (2) Trading Days
prior to the filing of the Registration Statement, but shall not be required to
accept any such comments to which it reasonably objects.

b)(i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holder true and

-6-



--------------------------------------------------------------------------------

complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holder as selling stockholder
but not any comments that would result in the disclosure to the Holder of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

c)Notify the Holder as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three (3) Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to the Holder that
pertains to the Holder as selling stockholder or to the Plan of Distribution,
but not information which the Company believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has been declared effective; (ii) of
any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holder as selling
stockholder or the Plan of Distribution; (iii) of the issuance by the Commission
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to the Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law; provided, further, that notwithstanding the Holder’s agreement
to keep such information confidential, the Holder makes no acknowledgement that
any such information is material, non-public information.

d)Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii)

-7-



--------------------------------------------------------------------------------

any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.

e)Furnish to the Holder, without charge, at least one (1) conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

f)Promptly deliver to the Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  Subject
to Section 7(j) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the selling Holder in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

g)Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holder
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as the Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

h)Cooperate with the Holder to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statements, which certificates shall be free, to
the extent permitted by the Purchase Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as the Holder may request.  

i)Upon the occurrence of any event contemplated by Section 3(c)(v), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

j)The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by the Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive

-8-



--------------------------------------------------------------------------------

control over the shares and any other information with respect to the Holder as
the Commission requests.  

4.Holder’s Obligations.  Any sale of any Registrable Securities by the Holder
shall constitute a representation and warranty by the Holder that the
information regarding the Holder is as set forth in the Prospectus delivered by
the Holder in connection with such disposition, and that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
regarding the Holder or omit to state any material fact regarding the Holder
necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made, not misleading, solely to the extent
such facts are based upon information regarding the Holder furnished in writing
to the Company by the Holder for use in such Prospectus.

5.Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the preceding
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the Holder of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of the Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holder.

6.Indemnification.

a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents, partners, members, stockholders and employees of
the Holder, each Person who controls the Holder (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents, partners, members, stockholders and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses

-9-



--------------------------------------------------------------------------------

(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto (it being understood that the Holder has approved Exhibit A
hereto for this purpose), or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading, except to the extent, but only to the extent, that
(1) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Holder furnished in
writing to the Company by the Holder expressly for use therein, or to the extent
that such information relates to the Holder or the Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Exhibit A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by the Holder of an outdated or defective
Prospectus after the Company has validly notified the Holder in writing (in
accordance with Section 13(h) below) that the Prospectus is outdated or
defective and prior to the receipt by the Holder of an Advice (as defined below)
or an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the Advice or the amended or supplemented Prospectus
the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holder promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

b)Indemnification by Holder.  The Holder shall, notwithstanding any termination
of this Agreement, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents, partners, members,
stockholders or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) for so long as the Company is not a
“Seasoned Issuer” and the prospectus delivery requirements of the Securities Act
apply to sales by the Holder, the Holder’s failure to comply with the prospectus
delivery requirements of the Securities Act or (y) any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding the Holder furnished in writing to the Company by the
Holder expressly for use therein, or to the extent that such information relates
to the Holder or the Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Exhibit A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by the Holder of an outdated or defective Prospectus after the Company has
validly notified the

-10-



--------------------------------------------------------------------------------

Holder in writing (in accordance with Section 13(h) below) that the Prospectus
is outdated or defective and prior to the receipt by the Holder of an Advice or
an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the Advice or the amended or supplemented Prospectus
the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the liability of the Holder hereunder be greater
in amount than the dollar amount of the net proceeds received by the Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

c)Conduct of Indemnification Proceedings.  If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c).  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in

-11-



--------------------------------------------------------------------------------

a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

d)Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7.Miscellaneous.

a)Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

-12-



--------------------------------------------------------------------------------

b)Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.3 of the Purchase Agreement.

c)Compliance.  The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

d)Assignments and Transfers by Holder.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holder and its respective
successors and assigns.  A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by the Holder to such person, provided
that the Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected.

e)Furnishing of Information.  The Holder shall furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably requested by the Company to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request, including, without
limitation, a customary selling stockholder questionnaire.

f)Assignments and Transfers by the Company.  This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Holder; provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Holder in connection with such
transaction unless such securities are otherwise freely tradable by the Holder
after giving effect to such transaction.

g)Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

h)Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

i)Termination of Registration Rights.  For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities

-13-



--------------------------------------------------------------------------------

outstanding as of a Filing Date, then the Company shall have no obligation to
file, caused to be declared effective or to keep effective any Registration
Statement hereunder (including any Registration Statement previously filed
pursuant to this Agreement) and (ii) all registration rights granted to the
Holder hereunder shall terminate in their entirety effective on the first date
on which there shall cease to be any Registrable Securities outstanding.  If not
previously terminated pursuant to the foregoing sentence, it is expressly agreed
and understood that all registration rights granted to the Holder pursuant to
this Agreement shall terminate as to the Holder on the date that is ten (10)
years following the date of this Agreement.

j)Discontinued Disposition.  The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), the Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until the Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

k)Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

l)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

m)Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

n)Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

o)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the parties hereto

-14-



--------------------------------------------------------------------------------

irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.




-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Company:VIEWRAY INC.

 

 

 

By:/s/ Chris A. Raanes

Name: Chris A. Raanes

Title: President and Chief Executive Officer

 

 




-16-



--------------------------------------------------------------------------------

HOLDER

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

The Holder:STRONG INFLUENCE LIMITED

 

 

 

By:Kevin Xie

Name: Kevin Xie

Title:Managing Director

-17-



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholder, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock (collectively, “securities”) received after
the date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their securities on any stock
exchange, market or trading facility on which the securities are traded or in
private transactions.  These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.

The selling stockholder may use any one or more of the following methods when
disposing of securities:

 

-

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

-

block trades in which the broker-dealer will attempt to sell the securities as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

-

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

-

an exchange distribution in accordance with the rules of the applicable
exchange;

 

-

privately negotiated transactions;

 

-

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

-

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

-

broker-dealers may agree with the selling stockholder to sell a specified number
of such securities at a stipulated price per share;

 

-

a combination of any such methods of sale; and

 

-

any other method permitted by applicable law.

The selling stockholder may, from time to time, pledge or grant a security
interest in some or all of the securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the securities, from time to time, under this prospectus, or
under an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act amending the list of selling stockholder to

 



--------------------------------------------------------------------------------

include the pledgee, transferee or other successors in interest as selling
stockholder under this prospectus.  The selling stockholder also may transfer
the securities in other circumstances, in which case the transferees, pledgees
or other successors in interest will be the selling beneficial owners for
purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholder may also sell securities short and deliver these securities to close
out their short positions, or loan or pledge the common stock to broker-dealers
that in turn may sell these securities.  The selling stockholder may also enter
into option or other transactions with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

The aggregate proceeds to the selling stockholder from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

The selling stockholder also may resell all or a portion of the securities in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

The selling stockholder and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
securities may be underwriting discounts and commissions under the Securities
Act.  Selling stockholder who are "underwriters" within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

To the extent required, the securities of our common stock to be sold, the names
of the selling stockholder, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

-19-



--------------------------------------------------------------------------------

We have advised the selling stockholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of securities in the
market and to the activities of the selling stockholder and their
affiliates.  In addition, to the extent applicable we will make copies of this
prospectus (as it may be supplemented or amended from time to time) available to
the selling stockholder for the purpose of satisfying the prospectus delivery
requirements of the Securities Act.  The selling stockholder may indemnify any
broker-dealer that participates in transactions involving the sale of the
securities against certain liabilities, including liabilities arising under the
Securities Act.

We have agreed to indemnify the selling stockholder against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the securities offered by this prospectus.

We have agreed with the selling stockholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (i)
the date that such securities become eligible for resale without volume or
manner-of-sale restrictions and without current public information pursuant to
Rule 144 and certain other conditions have been satisfied, or (ii) all of the
securities have been sold or otherwise disposed of pursuant to the registration
statement of which this prospectus forms a part or in a transaction in which the
transferee receives freely tradable securities.

 

-20-

